Citation Nr: 0709921	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for panic attacks.  

3.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1963.

This appeal is from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which declined to reopen a claim for 
service connection for bipolar disorder for lack of new and 
material evidence.  The RO also denied service connection for 
panic attacks and alcohol abuse.

Because of material findings of the Board of Veterans' 
Appeals (Board) in its decision of March 1999, discussed 
below, the matter is restyled to encompass psychiatric 
diagnoses other than bipolar disorder.  See Ashford v. Brown, 
10 Vet. App. 120 (1997) (identity of disability at issue not 
necessarily determined by name applied to claimed disorder).

The issues of entitlement to service connection for an 
acquired psychiatric disorder, panic attacks, and alcohol 
abuse are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for a bipolar 
disorder in March 1999.





2.  Evidence submitted subsequent to the March 1999 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision denying service connection 
for a bipolar disorder is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. § 3.160(d), 20.1100 (2006).

2.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

Whereas this decision effects a partial grant of the benefit 
sought, the question whether VA provided the veteran notice 
how to prosecute that aspect of the claim resolved 
affirmatively is moot.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In March 1999, the Board denied service connection for 
bipolar disorder, finding the claim was not plausible and, 
therefore, not well grounded.  See 38 U.S.C.A. § 5103(a) 
(West 1991).  




The Board found no evidence of bipolar disorder in service or 
evidence to link a bipolar disorder to service.  The Board 
noted the initial post-service psychiatric diagnosis was 
schizoaffective psychosis in June 1964, with subsequent 
diagnoses including cyclothymic personality, manic-depressive 
disorder, schizophrenia, schizoaffective disorder, bipolar 
disorder, alcohol abuse, and a personality disorder.  In 
discussing the lack of evidence of a link between the 
veteran's current diagnosis, i.e., a bipolar disorder, and 
service, the Board also found, "[E]ven if a psychosis was 
present in June 1964, such is more than a year after active 
duty and the presumption of service incurrence does not 
apply."

A 10 percent disabling psychosis present within a year 
following separation from service is presumed incurred in 
service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  Whereas the reasons for the 
Board's denial included lack of evidence of a psychosis 
during the presumptive period, the decision is reasonably 
construed to have denied service connection for an acquired 
psychiatric disorder other than bipolar disorder.  Given the 
March 1999 finding of the veteran's multiple diagnoses over 
time, the instant decision construes the March 1999 Board 
decision to have denied service connection for an acquired 
psychiatric disorder without constraint to a bipolar disorder 
specifically.

Such would be the correct determination if the veteran now 
styled his claim as, for example, schizoaffective disorder, 
because calling a disability by another name when reapplying 
for compensation does not overcome a prior final decision on 
essentially the same claim.  Ashford v. Brown, 10 Vet. App. 
120 (1997).  Likewise, the reasoning in Ashford ought to 
apply to the veteran's benefit when the facts show that a 
broader understanding of the scope of the prior denial 
enables reopening of the previously denied claim.  That 
reasoning is so applied in this case.

The March 1999 Board decision is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2006).  When the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered, 38 U.S.C.A. § 7104(b) (West 
2002), unless 




new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 2002).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a) (2006).

In May 2004, two VA psychiatrists interviewed the veteran, 
diagnosed schizoaffective disorder, and stated that it was 
present four months after the veteran's separation from 
service.  Schizoaffective disorder is a psychosis.  38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (2006).  It can be subject to a 
presumption of incurrence in service, as discussed above.

Lack of evidence of a psychosis during a post-service 
presumptive period was among the reasons the Board denied the 
veteran's claim in March 1999.  The May 2004 medical opinion 
relates to an unestablished fact necessary to substantiate 
the claim and creates a reasonable possibility of 
substantiating the claim.  The claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002).





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to that extent the appeal is 
granted.


REMAND

Potentially relevant records have not been obtained, as set 
for the below.  Further, the veteran has never had a VA 
compensation examination in conjunction with his claim.  An 
examination and medical opinion is necessary to decide his 
claim.  38 C.F.R. § 3.159(c)(4) (2006).

With regard to the issues of entitlement to service 
connection for panic attacks and alcohol abuse, in June 2004 
the RO denied these claims.  In a statement received on July 
23, 2004, the veteran expressed disagreement with this 
decision.  This letter is a timely notice of disagreement on 
these claims.  See 38 C.F.R. § 20.201 (2006). The RO has not 
issued a statement of the case on these issues, and no appeal 
has been perfected.  The Court has held that where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for an 
acquired psychiatric disorder; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims file.

2.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from the following:  
St. Joseph's Hospital in Fairbanks, 
Alaska, dated in June 1964; Holbrook (or 
Hall-brooke) Hospital; Elmcrest Hospital; 
Connecticut Mental Health Clinic, dated 
in 1967 and 1968; and Connecticut Valley 
Hospital, dated in 1966.

3.  Make arrangements to obtain a copy of 
any Social Security Administration (SSA) 
decision denying or granting disability 
benefits to the veteran.  Obtain all the 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits.

4.  After the foregoing development has 
been accomplished, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any indicated 
tests and studies should be conducted if 
the examiner deems it appropriate.  

The examiner is requested to provide an 
opinion as to the diagnoses of all 
psychiatric disorders found to be 
present, i.e., schizophrenia, bipolar 
disorder, etc.  

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that that any 
current psychiatric disorder had its 
onset during the veteran's active service 
or is related to any in-service disease 
or injury.  In providing this opinion, 
the examiner must review the service 
medical records, including the impression 
of anxiety in October 1962.

If the veteran currently has a psychosis, 
is it at least as likely as not that it 
was present within one year of the 
veteran's separation from service, i.e., 
between April 5, 1963 and April 5, 1964?  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

5.  Readjudicate the claim for service 
connection for an acquired psychiatric 
disorder.  If it remains denied, provide 
the appellant and his representative a 
supplemental statement of the case and an 
appropriate period to respond.

6.  Issue the veteran and his 
representative a statement of the case 
with regard to the issues of entitlement 
to service connection for panic attacks 
and alcohol abuse.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
these issues.  Thereafter, these issues 
are to be returned to the Board only if 
an adequate and timely substantive appeal 
is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


